Hom>en, J.,
delivered the opinion of the court.
John Wiggington appeals from a conviction on a charge of attempting to manufacture liquor. The main question presented on the appeal is whether or not the verdict of the jfiry and judgment rendered thereon is valid.
After hearing the evidence and arguments the jury retired and returned the following verdict:
“We, the jury, believe the defendant was preparing to make alcoholic liquor, and ask the court to be as lenient as possible.”
And it seems from the record that upon the return of this verdict the court polled the jury and questioned them in an effort to find out what they meant by their verdict. Some of them, at least four of the jurors, said they did not really know exactly what their verdict was intended to be. At all events the court did not have the verdict corrected or a proper one rendered by the jury, but proceeded to render a judgment on the verdict in the form in which it was returned.
We do not think the verdict and judgment is valid, because there is no finding by the jury - on the charge of attempting to manufacture liquor, but the finding is that *829“the defendant was preparing to make alcoholic liquor.” The charge is not one of preparing' to make liquor hut is one of attempting to make liquor. Mere preparation may not be an attempt to do an act, as is well established in all the law books; therefore the verdict returned by the jury is invalid, and the judgment must be reversed and the case remanded.

Reversed and remanded.